DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “a conduit extending from the pickup tube into the tank”, which limitation should have a semicolon followed by the word “and” if it is in a different indentation from the following limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-7 depend upon claim 1.
Claim 4 recites the limitation “the plurality of bores surrounding". There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the plurality of surround bores".


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahrt US 2017/0266475 (hereafter Mahrt).

Regarding claim 10, Mahrt teaches a compressed air foam mixing system (Fig 2), comprising:
a mixing device (Fig 4) extending from a first end (end of 132) to a second end (end of 136);
the mixing device having a side wall (outer portion of housing in Fig 4) that extends between the first end and the second end;
an end wall (410) at the first end of the mixing device that extends inwardly from the side wall to a central bore (portion of bore between inlet 132 and chamber 130) in the end wall;
the end wall having a plurality of surrounding bores (432/433) that surround the central bore and extend from a plurality of apertures (apertures at lower end of bores 432/433 that lead into the bore) in the end wall toward the second end of the mixing device; and
wherein the plurality of surrounding bores is in communication with a mixing chamber (130) within the mixing device.

Regarding claim 14, Mahrt teaches all the limitations of claim 10. Mahrt further teaches a pickup tube (230) connected to a threaded inner surface (threaded inner surface shown near inlet 132) of the central bore (¶15).

Regarding claim 16, Mahrt teaches all the limitations of claim 10. Mahrt further teaches the plurality of surrounding bores extending from the plurality of apertures in the end wall to a shoulder (shoulder at end of bores 432/433 where the bores meet the chamber 130) formed by an inner wall (inner wall of 410) of the central bore.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mahrt US 2017/0266475 (hereafter Mahrt).

Regarding claim 1, Mahrt teaches a compressed air foam mixing system (Fig 2), comprising:
a tank (220) having a discharge port (port from tube 230);
a mixing device (mixing device of Fig 4) having a hollow elongated body (body surrounding chamber 130 as shown in Fig 4) extending from a first end (lower end in Fig 4, 132) to a second end (upper end in Fig 4, 136);
the hollow elongated body having an end wall (bottom wall in Fig 4, surrounding bore at 132) at the first end and a side wall (exterior wall surrounding central bore) that extends from the first end to the second end, and surrounds the end wall;
a central bore (bore through which liquid flows from 132 to 136 via chamber 130) extending through the end wall at the first end and extending towards the second end, wherein the end wall surrounds the central bore at the first end;
a plurality of surround bores (432/433) at the first end and extending towards the second end such that the plurality of surrounding bores are in communication with a mixing chamber (130), wherein the plurality of surrounding bores are positioned around the central bore between the side wall and the central bore (as shown in Fig 4); and
a pick-up tube (230) connected to the first end of the mixing chamber (¶15).
Mahrt does not teach a plurality of surround bores extending through the end wall at the first end.


Regarding claim 4, Mahrt teaches all the limitations of claim 1. Mahrt further teaches wherein the plurality of bores surrounding the central bore extend through an inner wall (wall of 410) to a shoulder (shoulder at top of wall 410 and bounding chamber 130) and an inner surface (surface between 132 and chamber 130) of the inner wall forms the central bore.

Regarding claim 6, Mahrt teaches all the limitations of claim 1. Mahrt further teaches wherein the pick-up tube (230) has a head that is threadably received within the central bore and a conduit that extends from the head to a bottom of the tank (¶15).

Regarding claim 7, Mahrt teaches all the limitations of claim 1. Mahrt further teaches wherein a hose is connected to the second end of the mixing device at one end and to a nozzle at the opposite end (where Fig 2 shows the hose (portion to the left of handle 210 and pressure gauge, and further shows the nozzle at the left most end of the hose).
[AltContent: textbox (Nozzle)][AltContent: textbox (Hose)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mahrt US 2017/0266475 (hereafter Mahrt) as applied to claim 1 above, and further in view of Henry US 8,882,001 B2 (hereafter Henry).

Regarding claim 2, Mahrt teaches all the limitations of claim 1. Mahrt further teaches where the system can be refilled (¶9).
Mahrt does not teach wherein an air pump valve is connected to the tank and adapted to provide pressurized air to the tank.
Henry teaches a compressed air foam mixing system (Fig 1) wherein an air pump valve (30, 11) is connected to the tank (1) and adapted to provide pressurized air to the tank (col 5 lines 11-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahrt (Fig 1) by incorporating an air pump valve connected to the tank and adapted to provide 

Regarding claim 3, Mahrt teaches all the limitations of claim 1. Mahrt further teaches where the system can be refilled (¶9) and an air port (431) in the side wall of the mixing device.
Mahrt does not teach wherein an air pump valve is connected to an air port in the side wall of the mixing device and is adapted to provide pressurized air to the mixing device.
Henry teaches a compressed air foam mixing system (Fig 1) wherein an air pump valve (30, 11) is connected to an air port (26) in the side wall of the mixing device and is adapted to provide pressurized air to the mixing device (col 5 lines 11-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahrt (Fig 1) by incorporating an air pump valve connected of Henry (col 5 lines 11-26) in order to provide pressurized air to the tank (Henry col 5 lines 11-26) and refill the tank (Mahrt ¶9).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henry US 8,882,001 B2 (hereafter Henry) in view of Mahrt US 2017/0266475 (hereafter Mahrt) as applied to claim 4 above, and further in view of Manfred DE10107826 published 12 Sep. 2002 as translated by EPO (hereafter Manfred).

Regarding claim 5, Henry in view of Mahrt teaches all the limitations of claim 4. 
Mahrt teaches the shoulder (shoulder shown in Fig 4 where bores 432/433 meet chamber 130).
Henry in view of Mahrt does not teach wherein the shoulder is angled outwardly from the central bore and upwardly toward the second end of the hollow elongated body.
Manfred teaches a nozzle (Fig 3) for producing foam (¶1) comprising a first end (right end in Fig 3, opposite optional plug 24), a second end (left end in the Fig 3, adjacent the optional plug 24), and a plurality of bores (7). Manfred further teaches wherein the shoulder (labeled below) is angled outwardly from the central bore and upwardly toward the second end of the hollow elongated body (as shown in Fig 3, ¶11).
[AltContent: textbox (Second end)][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Shoulder)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Mahrt (Fig 4) by .


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mahrt US 2017/0266475 (hereafter Mahrt), and Manfred DE10107826 published 12 Sep. 2002 as translated by EPO (hereafter Manfred) and further in view of Henry US 8,882,001 B2 (hereafter Henry), Allen US 3,258,160 (hereafter Allen), “Hose” Wikipedia published 12 Apr. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Hose&oldid=656049343> (hereafter Hose).

Regarding claim 8, Mahrt teaches a compressed air foam mixing system (Fig 2), comprising:
a tank (220) having a discharge port (port into chamber 130);
a mixing device (device of Fig 4) having a hollow body extending from a first end (bottom end in Fig 4, 132) to a second end (top end in Fig 4, 136);
a central bore (bore through which liquid flows from 132 to 136 via chamber 130) extending through the mixing device from the first end to a mixing chamber (130);
the central bore having an inner wall (inner wall defining the central bore) that extends from the first end to a shoulder (shoulder perpendicular to the inlet liquid flow at the end of bores 432/433);
the mixing chamber extending from the shoulder to the second end (as show in Fig 4);
a pickup tube (230) connected to the mixing device through the first end of the mixing device; and
a plurality of bores (432/433) that extend into the hollow body of the mixing device (as show in Fig 4).
Mahrt does not teach:
a tank having an air port;
the shoulder angling outwardly from the central bore and upwardly towards the second end;
the first end of the mixing device received in the discharge port of the tank;
a conduit extending from the pickup tube into the tank;
Henry teaches a compressed air foam mixing system (Fig 1), comprising a tank (1) having an air port (14) and a discharge port (port from tube 8 on tank), where the air port is in order to allow pressurization of the tank (col 5 lines 11-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing device of Mahrt (Fig 4) by incorporating the air port of Henry (14) in order to allow pressurization of the tank (col 5 lines 11-26).
Allen teaches a compressed air system (Fig 1) comprising a tank (1) and a mixing device (3) wherein the first end (lower end of device 3 attached to neck 2) of the mixing device received in the discharge port (2) of the tank in order to allow the mixing device to be screwed into the tank discharge port (col 1 lines 32-40).

Manfred teaches a nozzle (Fig 3) for producing foam (¶1) comprising a first end (right end in Fig 3, opposite optional plug 24), a second end (left end in the Fig 3, adjacent the optional plug 24), and a plurality of bores (7). Manfred further teaches wherein the shoulder (labeled below) is angled outwardly from the central bore and upwardly toward the second end of the hollow elongated body (as shown in Fig 3, ¶11).
[AltContent: textbox (Second end)][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Shoulder)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Mahrt (Fig 4) by incorporating the shoulder of Manfred (shown above) as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). 
Hose teaches where a hose/conduit carries fluid through a flexible tubing (Hose, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pickup tube of Mahrt (230) by attaching the conduit of Hose (hose, first paragraph) in order to allow flexible tubing to carry the fluid from the tank to the pickup tube (Hose, first paragraph) and as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The combination of the hose of Hose attached to the pickup tube of Mahrt would provide liquid flow similar to that disclosed by Mahrt.

Regarding claim 9, Mahrt in view of Allen, Hose, Henry, and Manfred teaches all the limitations of claim 8. Mahrt further teaches pressurized air in the tank is received through the plurality of bores of the mixing device and a fluid within the tank is caused to flow through the pickup tube (¶9, ¶12, Fig 2).
Mahrt does not teach an air pump valve is configured to receive pressurized air into the tank.
Henry further teaches wherein the air pump valve (30, 11) is configured to receive pressurized air into the tank and a fluid within the tank is caused to flow through the pickup tube (col 5 lines 11-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank of Mahrt (220) by .


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahrt US 2017/0266475 (hereafter Mahrt) as applied to claim 10 above, and further in view of Allen US 3,258,160 (hereafter Allen) and Manfred DE10107826 published 12 Sep. 2002 as translated by EPO (hereafter Manfred).

Regarding claim 11, Mahrt teaches all the limitations of claim 10. Mahrt further teaches the sidewall having a threaded outer surface (surface threaded to connect with fitting 260) immediately adjacent the second end of the mixing device.
Mahrt does not teach the sidewall having a threaded outer surface immediately adjacent the first end of the mixing device.
Allen teaches a compressed air system (Fig 1) comprising a mixing device (3) wherein the first end (lower end of device 3 attached to neck 2) of the mixing device received in the discharge port (2) of the tank in order to allow the mixing device to be screwed into the tank discharge port (col 1 lines 32-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing device of Mahrt (Fig 4) by incorporating the mixing device being received in the discharge port of Allen (Fig 1) in order to allow the mixing device to be screwed into the tank discharge port (col 1 lines 32-40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Mahrt (Fig 4) by incorporating only the plurality of bores angled in the direction of flow of Manfred (Fig 3, ¶7) as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The combination of the angled bores in the direction of flow of Manfred in the nozzle of Mahrt would provided mixing similar to that disclosed by both Mahrt and Manfred.
The modification would have resulted in the Mahrt nozzle comprising bores 432/433 but not bores 431/434.

Regarding claim 12, Mahrt in view of Allen and Manfred teaches all the limitations of claim 11. Mahrt further teaches a discharge port (port through which the foam travels out of the tank/mixing device) of a tank (220).
Mahrt does not teach wherein the threaded outer surface immediately adjacent the first end is configured to be received in a discharge port of a tank.
Allen teaches a compressed air system (Fig 1) comprising a mixing device (3) wherein the first end (lower end of device 3 attached to neck 2) of the mixing device received in a discharge port (2) of a tank in order to allow the mixing device to be screwed into the tank discharge port (col 1 lines 32-40).


Regarding claim 13, Mahrt in view of Allen and Manfred teaches all the limitations of claim 11. Mahrt further teaches the plurality of apertures in the end wall receive gas directly from inside the tank (¶9, ¶12, Fig 2).
The combination of Mahrt/Allen/Manfred of claim 12 would result in wherein when the threaded outer surface immediately adjacent the first end is threadably received in a discharge port of a tank, the plurality of apertures in the end wall receive gas directly from inside the tank.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mahrt US 2017/0266475 (hereafter Mahrt) as applied to claim 10 above, and further in view of “Hose” Wikipedia published 12 Apr. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Hose&oldid=656049343> (hereafter Hose).

Regarding claim 15, Mahrt teaches all the limitations of claim 14. Mahrt further teaches the pickup tube (230).

Hose teaches where a hose/conduit carries fluid through a flexible tubing (Hose, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pickup tube of Mahrt (230) by attaching the conduit of Hose (hose, first paragraph) in order to allow flexible tubing to carry the fluid from the tank to the pickup tube (Hose, first paragraph) and as a matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The combination of the hose of Hose attached to the pickup tube of Mahrt would provide liquid flow similar to that disclosed by Mahrt.
The modification would result in a hose connected to the pickup tube, wherein the hose is configured to extend from the pickup tube to a bottom of a tank.


Response to Arguments
The following is a response to Applicant’s arguments filed 13 Sep. 2021:

Applicant argues that the objections to the drawings have been overcome by amendment.
Examiner agrees and the objections are withdrawn.


Examiner agrees and the objections are withdrawn.

Applicant argues that the 112b rejections to claims 7 and 9 have been overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the claim 1 amendment overcome the 102 rejection.
Examiner agrees. The Mahrt reference does not teach the surrounding bores extending through the end wall where the end wall is surrounded by the side wall.

Applicant argues that the claim 1 amendment is not rendered obvious in view of Mahrt.
Examiner disagrees. The rearrangement of the surrounding bores to go through the end wall is a matter of obvious design choice, as detailed in the rejection of claim 1 above.

Applicant argues that the rejection of claim 8 in view of Henry is overcome by amendment.
The argument is moot because Mahrt is used as the primary reference herein.


While Examiner disagrees that the previous rejection did not sufficiently provide what the predictable results of the combinations would have been, in order to expedite prosecution, the predictable results have been expanded upon in the appropriate rejections above.

Applicant argues that Manfred only discloses the results of the sealing end faces and thus the results of the shoulder is not known.
Examiner disagrees. The disclosure of Manfred includes both the written description and the drawings. One of ordinary skill in the art would have known based on the entire Manfred disclosure that the introduction of gas into a liquid at the shoulder would have provided gas/liquid mixing.

Applicant argues that Henry in view of Mahrt does not teach claim 10.
The argument is moot because Mahrt is used as the primary reference herein.

Applicant does not argue that the 102 rejection of claim 10 in view of Mahrt does not anticipate the claim, and thus the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.